DETAILED ACTION
	This Office action is based on the amendments filed March 25, 2021 for application 15/567,783.  Claims 1, 15, and 26 have been amended and claim 2 has been cancelled; claims 1, 3-7, 9, 10, 13-19, 22, 23, 26, and 27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3-7, 9, 10, 15-19, 22, and 23 are objected to because there is insufficient antecedent basis for the limitation “The dressing” as recited in preamble of each claim.  For examination purposes, the limitation “The dressing” will be interpreted as “The dressing assembly” in order to clearly refer to the same “dressing assembly” previously recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-7, 9, 10, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694) in view of Ward (US Patent 4,753,232).
Regarding claim 1, Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), wherein the adhesive (12) covers the entire inner face of the polymeric film (13); and a removable single panel liner (release sheet 11) disposed on the adhesive (12) to thereby protect the adhesive (12) until removal of the single panel liner (11), wherein the single panel liner (11) defines at least one line of perforations (line of separation 14) (Figs. 1, 3, & 5-6; column 4, lines 16-20, 50-54, & 60-62).  However, Jensen fails to teach a label strip disposed on and secured to the polymeric film.
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3/23) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4/24) disposed on the inner face of the polymeric film (3/23), wherein the adhesive (4/24) covers the entire inner face of the polymeric film (3/23); a removable single panel liner (protector 5/25) disposed on the adhesive (4/24); and a label strip (handle 6/26) disposed on and secured to the polymeric film (3/23), wherein the label strip (6/26) is oriented parallel to and immediately alongside a recessed edge of the polymeric film (3/23) (Figs. 1-4 & 8-9; column 9, lines 32-38 & 49-53; column 10, lines 29-57).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by Jensen to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.

Regarding claim 3, Jensen discloses that the line of perforations (14) extends entirely across the single panel liner (11) (Figs. 1 & 5-6).
Regarding claim 4, Jensen discloses that the line of perforations (14) includes at least one tie (connecting segments 16) and at least one perforation (slits 15) (Figs. 1, 3, & 5; column 4, lines 66-67).
Regarding claims 5-7, Jensen discloses that the line of perforations (14) includes a number or perforations (15) with a range of from 1 to 50, 1 to 25, and 1 to 10 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5).
Regarding claims 9 and 10, Jensen discloses that the line of perforations (14) includes a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5).
Regarding claim 13, Jensen discloses that the polymeric film includes polyurethane (column 4, lines 52-53).
Regarding claims 15 and 16, the combination of Jensen and Ward discloses the invention substantially as claimed, as described above, and Ward further teaches that the label strip (26) defines at least one line of perforations (perforation line 29), wherein the at least one line of perforations (29) of the label strip (26) extends entirely across the labels strip (26) (Figs. 8-9; column 10, lines 44-57).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen and Ward to define at least one line of perforations extending entirely across the label strip as further taught by Ward for the purpose of enabling a portion of the label strip to be easily separated from the polymeric film as desired.
Regarding claims 17-19, 22, and 23, the combination of Jensen and Ward discloses the invention substantially as claimed, as described above, but fails to expressly teach that the at least one line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25.  However, since Jensen discloses that the at least one line of perforations (14) of the singe panel liner (11) includes a number or perforations (15) with a range of from 1 to 50 and 1 to 25 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5) and a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one line of perforations of the label strip of the dressing assembly taught by the combination of Jensen and Ward to have the same number of perforations and ties as the line of perforations as the single panel liner as taught by Jensen such that the line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Ward as applied to claim 1 above, and in further view of Wibaux et al. (WO 2013/071007).  The combination of Jensen and Ward discloses the invention substantially as claimed, as described above, but fails to teach that the adhesive is an acrylic adhesive.
Wibaux discloses an analogous dressing assembly (10) comprising a polymeric film (12), an adhesive (14) disposed on the polymeric film, and a removable liner (18) disposed on the adhesive, wherein the adhesive is an acrylic adhesive (Fig. 1; ¶ 0050).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694), in view of Sahm et al. (US Patent 8,911,772), and in further view of Ward (US Patent 4,753,232).
Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), wherein the adhesive (12) covers the entire inner face of the polymeric film (13); and a removable single panel liner (release sheet 11) disposed on the adhesive (12) to thereby protect the adhesive (12) until removal of the single panel liner (11), the single panel liner (11) defining at least one line of perforations (line of separation 14), wherein the single panel liner (11) has an outer face opposite the adhesive (Figs. 1, 3, & 5-6; column 4, lines 16-20, 50-54, & 60-62).  However, Jensen fails to teach a support layer disposed on the outer surface of the removable single panel liner covering at least a portion of the at least one line of perforations.
Sahm discloses an analogous dressing assembly comprising a backing layer (laminate section 1), adhesive (matrix 2) disposed on the backing layer, a removable liner (protective sheet 3) disposed on the adhesive and defining at least one line of perforation(s) (slit), and a support layer (cover sheet 5) disposed on an outer face of the removable liner covering at least 50% of the at least one line of perforation(s) (Abstract; Fig. 1; column 2, lines 30-32; column 3, lines 23-26).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by 
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4) disposed on the inner face of the polymeric film (3), wherein the adhesive (4) covers the entire inner face of the polymeric film (3); a removable single panel liner (protector 5) disposed on the adhesive (4); and a label strip (handle 6) disposed on and secured to the polymeric film (3), wherein the label strip (6) is oriented parallel to and immediately alongside a recessed edge of the polymeric film (3) (Figs. 1 & 3; column 9, lines 32-38 & 49-53).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen and Sahm to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.
The term “label” as it is recited in the claims has not been given patentable weight as it has only been nominally recited and does not impart a specific structural or functional distinction over the handles taught by Ward.

Response to Arguments
Applicant’s arguments filed March 25, 2021 have been considered but are moot because they do not apply to the current rejection.
In response to Applicant’s arguments regarding the term “label” and that the “label strip” of the claimed invention is intended to provide information by way of text, indicia, logos, or other markings and remain attached to the outer surface of the polymeric film even after application of the dressing assembly to the skin, it is noted that the features upon which Applicant relies (i.e., text, indicia, logos, or other markings and remain attached) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, it is also noted that using printed information on a dressing is known in the art, for example, as taught by Baker et al. (US Patent 6,742,522), which discloses an analogous dressing (drape 10) comprising a polymeric film (12), adhesive (14), a removable liner (16), and a label strip (handle 18) including printed information (24) thereon (column 18, lines 16-25).  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Ward discloses that the handle (26) can include a line of perforations (29) such that a portion of the handle can be separated from the film and a remaining portion may be adhered to the skin of patient (Figs. 8-9; column 10, lines 29-47).  Since a portion of the handle taught by Ward remains attached to the outer surface of the film, there is no structural difference between the claimed “label strip” and the handle of the prior art.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Baker et al. (US Patent 6,742,522).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/9/2021